Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on September 23rd, 2022.  Claims 1-4, 6, 7, 9, and 11-20 are pending.  Claims 11-20 are withdrawn from consideration.  Claims 5, 8, and 10 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23rd, 2022 has been entered.
 





                        
                                        Interview Summary
Examiner discussed with Applicant’s representative that Examiner found within the cited related Chinese Application 20190277480.9 and Decision of Rejection as in the IDS filed on July 15th, 2022 that the prior art of JP 2007252805A was anticipatory to the claims as recited herein.  Examiner further asserted that upon considering the newly-cited prior art in the IDS and conducting an updated search on the claims, allowable subject matter was found.  Examiner asserted that amending independent claim 1 to provide that the first illuminator is arranged adjacent to the second illuminator in the illumination section, and wherein the illumination section includes a lens-shaped transparent resin to align the output direction of the illumination light output from the first and second illuminators, wherein the first and second illuminators are sufficiently smaller than a size of the lens-shaped transparent resin would provide allowable subject matter to the independent claim 1.  As discussed in pars. [0055,0056] of Applicant’s pre-grant publication, this arrangement of adjacent illuminators and being sufficiently smaller than the lens-shaped transparent resin provides for aligning the output direction of the illumination light from the first and second illuminators and narrows the width of the light-output area and increases the intensity of the illumination light, and it is possible to obtain the output from each pixel with respect to illuminator light of different wavelength ranges.  This modification is not disclosed or suggested by the prior art of record and including the newly-cited prior art of JP 2007252805A, as well as the further cited JP 2006061296A in the Decision of Rejection cited above and provided in the IDS filed July 15th, 2022.  Applicant’s representative was unable to reach Applicant within an allotted three-week time frame and Examiner asserted that an Office Action would be issued with respect to the claims being rejected as anticipated by of JP 2007252805A.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language, as recited in the claims, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

1) Illumination section for outputting illumination light…as in claim 1.

2) Control section configured as recited in claim 1.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

1.  First and second light sources, and equivalents thereof, such as disclosed in pars. [0055,0056] of Applicant’s pre-grant publication US 2020/0008786.

2. A computer processor and equivalents thereof (pars. [0049,0054.0066,0088,0089].***However, Further clarification required.


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shinichiro (JP 2007252805A; as seen through the filed, translated Chinese application 20190277480.9 Decision of Rejection in the IDS filed September 23rd, 2022 and the publicly available machine translation to English from Google Patents).
Shinichiro discloses a data detecting apparatus for acquiring biological data in a non-contact manner to estimate a health condition within a toilet (abstract).  With regard to claim 1, Shinichiro discloses a toilet 3 comprising a toilet bowl, the toilet bowl configured to retain water in a water-seal portion 3a and configured to receive feces into the water-seal portion.  Shinichiro further discloses a toilet seat 9 provided on the toilet bowl, at least one housing 4 having an illumination section 7 and a linear sensor 6 (e.g. CCD or CMOS camera imager which are linear sensors having light-receiving pixels arranged in a linear array), the at least one housing being provided on the toilet seat and a control section 15 being within the housing.  Shinichiro further discloses that the illumination section is configured to output illumination light to feces before the feces sink into the water-seal portion and has at least two different emission wavelengths (Shinichiro discloses that the illuminators of the illumination section provide excitation wavelengths across the red to near-infrared, and with narrowband illumination centered at 550 to 650nm as well as 805 and 880nm, and further corresponding with claims 2-4), and the linear sensor has light-receiving pixels arranged in a linear array, and is configured to receive reflected light generated by reflection of the illumination light at the feces.  Shinichiro further discloses that the control section is operatively connected to the illumination section and the linear sensor to actuate the illumination section (Shinichiro discloses that the control section 15 drives control of each component, including the illumination section and linear sensor) in order to successively illuminate each of the at least two different emission wavelengths in a time division manner and coincidentally actuate the linear sensor to obtain reflected light components reflected from a surface of the feces in output waveforms acquired from the light-receiving pixels of the linear sensor (Shinichiro discloses photographing the feces as a moving image during defecation stops actuation of the camera when defecation is sensed as finished, and subsequently transfers the captured, reflected image automatically to the data processing/analyzing unit 18 for processing data in real time, including assessing stool color by calculation on the reflected image that has been captured over time.  (fig. 1 and accompanying disclosure; fig. 2 and accompanying disclosure; figs. 6-8 and accompanying disclosure).  With regard to claim 6, Shinichiro discloses that the first illuminator is arranged in the vicinity of the second illuminator in the illumination section (see figs. 2/3 and adjacent illuminator bands).  With regard to claim 7, Shinichiro discloses that the illumination section 7 is arranged over the linear sensor 6, wherein the general “over” disposition provided in the claim is met by the arrangement in Shinichiro such as when viewed at a 90 degree rotation that places illumination section over the linear sensor 6.  With regard to claim 9, Shinichiro discloses that the linear sensor 6 includes a camera lens in front thereof, and size of the lens in a vertical direction differs from size of the lens in a horizontal direction (camera lens is longer than it is wide/thick).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, herein, claims 1-4, 6, 7, and 9 are rejected under 35 USC 102a1 as being anticipated by Shinichiro.

Examiner further re-asserts those discussions made above within the Interview Summary section with respect to the allowable subject matter found that could be incorporated into claim 1 so as to place the claims in condition for allowance over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798